DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 09/26/2022. In virtue of this communication, Applicants elect Group I corresponding to claims 1 – 9; claims 10 – 20 are drawn to the non-elected group/invention, thus claims 10 – 20 are withdrawn from consideration. However, Examiner will join claims 15 – 20 into Group I (see discussion below). Claims 1 – 20 are currently pending in the instant application.
Election/Restrictions
2.   	Applicant's election with traverse of Group I, as set forth in July 2022 Requirement for Restriction/Election in the reply filed on 09/26/2022 is acknowledged. Claims 1 – 9 have been elected. Claims 10 – 20 are withdrawn from consideration. The traversal is on the ground(s) that the inventions are not distinct because both groups recite in the independent claim locating a device, and Group I does not recite any of the network planning as recited in the restriction requirement.  This is not found persuasive because while Applicants argument may show the invention are related, i.e. directed to location determination, the Applicant has not shown that the two groups are not distinct. Examiner notes that there are many techniques for finding location of the device based on signal strengths.
For example, the Applicant argues that both groups are finding location of a device and claim 1 does not recite network topology wording. Applicant then asserts that those facts show a non-distinction. However, Applicant has not addressed the elements of the claims and therefore the arguments only shows that the inventions are related by reciting the topic, i.e. find locations, and has not addressed the claim elements to show the non-distinction, for example, the claim elements of independent claim 1 of group I are clearly distinct from independent claim 10 of group II. However, set of claims 15 – 20 can join Group 1 if a first device can be express as a lost device. Claim 1 and claim 18 (depends to claim 15) require two locations with two signal strengths of those locations and estimated first and second locations associated with the first and second signal strengths and using those estimates to conclude a location. These claims with those elements would not cover in scope independent claim 10 of Group II. Independent claims 10 of Group II clearly are not recite the two signal strengths of the same device for the two estimated locations. Accordingly, claim 10 is not within the scope of Group I, which clearly shows the distinction. Additionally, the elements of claim 1, claim 6 are written in breadth and context which fall in a category directed to mapping network topology or mapping location of the reference APs. 
Because Applicants arguments only show the inventions are related and do not show that the inventions are non-distinct the Examiner finds the argument not persuasive for group II including claims 10 – 14. Thus, the requirement is still deemed proper in part and is therefore made NON-FINAL for the elected group I including claims 1 – 9 and 15 – 20.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria (Pub # US 2019/0075424 A1) in view of Boross et al. (hereinafter “Boross”) (Patent # US 10,524,225 B1).
Regarding claim 1, Zakaria discloses a method comprising: 
determining, for a first location in a premises (i.e., user home or business 180 in Fig. 1B, Fig. 7), a first signal strength associated with a first signal (i.e., 760/761) sent by a first device (i.e., wireless device 703 in Fig. 7) (see Fig. 7, [0072] for IoT hub/device 710 is used to determine the location of the user, which measures signal strength between the wireless device 703 and the IoT lock device 702, and determine that the wireless device close to the lock device); 
determining, for a second location in the premises, a second signal strength associated with a second signal (i.e., 750/751) sent by the first device (see Fig. 7, [0072] for the IoT hub/device 710 measures signal strength between the wireless device 703 and IoT hub/device 710, and determine that the wireless device close to the IoT hub/device); 
determining, based at least in part on the first signal strength and the second signal strength, an estimation of the first location and an estimation of the second location (see Fig.7, [0072] for determine the wireless device close to the lock device (i.e., first location) and determine the wireless device close to the IoT hub/device (i.e., second location); and 
determining, based on the estimation of the first location and the estimation of the second location, an estimation of a location of the first device (see Fig.7, [0072], [0075] for the first location just know the user is a particular distance from the IoT lock 702 inside or outside the home; however, if the second signal strength strong when the wireless device inside the home, thus the location of the user is inside the home such the lock device will lock the door, and other way (if the second signal strength not strong, see Fig. 9) the location of the user is outside the home such the lock device will unlock the door).  
Zakaria is obviously show that the signal can be sent from the wireless device (see Fig. 7). In case this limitation in question, using Boross as below.
In an analogous art, Boross discloses the signal sent from the wireless device (see Boross, col. 7 lines 1 – 5 for the connection metrics such as the signal strength of the device wireless transmission as measured at the access point).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Zakaria, and have the signal sent from the wireless device such that using its signal strength to estimate the location of the wireless device, as taught by Boross, thereby provides new locating method to keep track of all of the devices in an environment such as mesh network in user’s home, as discussed by Boross (see Boross, col. 1 lines 25 - 30). 
Regarding claim 2, Zakaria in view of Boross disclose wherein the determining the estimation of the first location is based, at least in part, on the estimation of the location of the first device (see Zakaria, Fig. 6, Fig. 7, [0072]).
Regarding claims 3 and 4, Zakaria in view of Boross disclose determining a map of the estimation of the location of the first device in the premises, and causing output, on a computing device, of the map of the estimation of the first location of the first device (see Zakaria, Fig. 6, Fig. 7, and see Boross, Figure. 6, col. 16 lines 48 – 56 for controlling a device, such as the user device from which a location query was received, to provide the graphic ). The motivation would provide to keep track of all of the devices in an environment such as mesh network in user’s home.
Regarding claim 5, Zakaria in view of Boross disclose wherein the first signal strength is measured by a measuring device, and wherein the measuring device is not an intended recipient of the first signal (see Zakaria, Fig. 7, [0072] for IoT hub/device 710 is used to determine the location of the user, which measures signal strength between the wireless device 703 and the IoT lock device 702).
Regarding claim 6, Zakaria in view of Boross disclose wherein the determining the estimation of the location of the first device is performed, at least in part, utilizing a computing device (i.e., IoT service 120 in Fig. 1A, 4A)  located outside of the premises (see Zakaria, [0028] for IoT hub 110 which is itself communicatively coupled to an IoT service 120 over the Internet in Fig. 1A, a cellular 115 / WiFi 116 connection in Fig. 1B).
Regarding claim 7, Zakaria in view of Boross disclose receiving a label for the first location (see Zakaria, Fig. 9, Fig. 13, and see Boross, col. 10 lines 38 – 49 for reporting this last known connection, along with an identifier of the AP (i.e., ‘Bedroom 1’ router (which is near a first bedroom of the home), as a reference point for determining the location of the device). The motivation would provide to keep track of all of the devices in an environment such as mesh network in user’s home.
Regarding claim 8, Zakaria in view of Boross disclose receiving a coordinate for the first location (see Boross, col. 11 lines 44 – 64 for while APs are identified by room or region labels, they are preferably also be identified by other information, e.g., location information such as geographic position). The motivation would provide to keep track of all of the devices in an environment such as mesh network in user’s home.
Regarding claim 9, Zakaria in view of Boross disclose determining an estimation of gain associated with the first device, wherein the determining the estimation of the location of the first device is further based on the estimation of the gain (see Boross, col. 10 lines 50 – 62 for estimating distance of the device from an AP using signal strength measurements, include estimating distance in any manner, e.g., by error rate between device and AP, by latency between device and AP, using GPS and/or accelerometer data). The motivation would provide to keep track of all of the devices in an environment such as mesh network in user’s home.
5.	Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boross et al. (hereinafter “Boross”) (Patent # US 10,524,225 B1).
Regarding claim 15, Boross discloses a method comprising: 
receiving a first signal at a first location in a premises, wherein the first signal is sent by a device located at the premises (see col. 4 lines 56 – 67 for enabling lost devices to be found localized within a particular area (e.g., inside the home for which the network has been established), see Fig. 7, Fig. 8, col. 6 lines 35 – 67, and col. 7 lines 1 – 5 for the device connection data can be determined (e.g., at an AP) based on received transmissions directed to the AP, and signal strength of the device as seen by the AP which measured at the AP); 
determining an estimation of the first location (see col. 7 lines 47 – 58 for the router management platform search device connection data corresponding to multiple networks and estimate, i.e., at Paul’s Home Network); and 
determining, based on the estimation of the first location and a first strength associated with the first signal, an estimation of a location of the lost device (see col. 7 lines 55 – 58, e.g., “device last seen at ‘bedroom’ AP on ‘Paul's Home Network’, estimated loft away based on RSSI”, “device last seen at ‘conference room’ AP on ‘Paul's Office Network’, see col. 10 lines 6 – 16 lines 35 - 62 for retrieving historical data for a device connection and from that data (e.g., connection RSSI) determining that a device was last connected to AP4 of Network 1).
Boross discloses that enable a mobile electronic device to be located using data collected by mesh-networked wireless access points (e.g., the routers 110) and enabling lost devices to be found localized within a particular area, e.g., inside the home for which the network has been established (see col. 4 lines 37 – 62), thus obviously teaches that the signal is sent by a lost device. The motivation would provide the signal sent from the lost device such that using its signal strength to estimate the location of the lost device, thereby provides new locating method to keep track of all of the devices in an environment such as mesh network in user’s home, as discussed by Boross (see Boross, col. 1 lines 25 - 30). 
Regarding claim 16, Boross discloses wherein the determining the estimation of the first location is based, at least in part, on the estimation of the location of the lost device (see col. 4 lines 56 – 67, col. 7 lines 47 – 58).
Regarding claim 17, Boross discloses wherein the determining the estimation of the first location comprises: reviewing a map of a plurality of anchor points (i.e., APs in Figure 6) associated with the premises, wherein the first location is a first anchor point of the plurality of anchor points (see Figure 5, Figure. 6, col. 10 lines 38 – 49 for reporting this last known connection, along with an identifier of the AP (i.e., ‘Bedroom 1’ router,  which is near a first bedroom of the home), as a reference point for determining the location of the device).
Regarding claim 18, Boross discloses receiving a second strength associated with a second signal sent by the lost device and received at a second location, wherein the second location is a second anchor point of the plurality of anchor points, and wherein determining the estimation of the location of the lost device is further based on the second strength and the second location (see Figure 8, col. 8 lines 8 – 48 for the device to send additional wireless transmissions (e.g., connect to another AP, such as the second AP) that the second AP may be able to receive (e.g., enabling collection of connection data at the second AP) and enable collection of connection data from multiple access points with different locations, enabling more accurate localization).
Regarding claim 19, Boross discloses receiving a second strength associated with a second signal sent by a second device, wherein the determining the estimation of the first location is based, at least in part, on the second strength (see Figure 8, col. 4 lines 44 – 55 for enable the collection of additional data or utilize out-of-channel data collection techniques (another example of S240) if enabled by router hardware; for example, some routers (e.g., the router 110) may contain Bluetooth radios, enabling data collection over Bluetooth in addition to over Wi-Fi).
Regarding claim 20, Boross discloses determining a map of the estimation of the location of the lost device (see Figure 6, col. 10 lines 38 – 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645